Name: 2000/208/EC: Commission Decision of 24 February 2000 establishing detailed rules for the application of Council Directive 97/78/EC concerning the transit of products of animal origin from one third country to another third country by road only across the European Community (notified under document number C(2000) 468) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  cooperation policy;  animal product;  agricultural policy;  trade
 Date Published: 2000-03-11

 Avis juridique important|32000D02082000/208/EC: Commission Decision of 24 February 2000 establishing detailed rules for the application of Council Directive 97/78/EC concerning the transit of products of animal origin from one third country to another third country by road only across the European Community (notified under document number C(2000) 468) (Text with EEA relevance) Official Journal L 064 , 11/03/2000 P. 0020 - 0021COMMISSION DECISIONof 24 February 2000establishing detailed rules for the application of Council Directive 97/78/EC concerning the transit of products of animal origin from one third country to another third country by road only across the European Community(notified under document number C(2000) 468)(Text with EEA relevance)(2000/208/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 11(4) thereof,Whereas:(1) It is necessary to adopt as a priority, to avoid any unnecessary delays to trade, rules for the exit of products of animal origin transiting the European Community by road only from one third country to another third country.(2) These rules apply in respect of Article 11(2)(e) of Directive 97/78/EC for the procedures for crossing the Community by road only.(3) It is important that the official veterinarian responsible at a border inspection post receiving goods in transit for exit from the Community is made aware of consignments arriving at all times but especially those arriving outside normal working hours of the border inspection post.(4) it is important to specify the checks that must be performed at the border inspection post of exit to verify the provenance of the consignment.(5) It is also important to specify the category of approval of the border inspection post of exit to ensure that the personnel operating there are familiar with the products that are presented for examination.(6) It is necessary to have a harmonised approach to the examination of consignments so presented and to the annotation of documents being returned to the border inspection post of introduction.(7) A derogation concerning the personnel carrying out checks has been put in place for border inspection posts which are approved only for checks on fishery products.(8) This Decision will apply separately from any working arrangements entered into by the Community with particular third countries under accepted international agreements.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In application of Article 11 of Directive 97/78/EC and in particular Article 11(2)(e) thereof the following rules shall apply in the case of transit of products of animal origin across the European Community by road only from one third country to another third country.Article 2The border inspection post mentioned in Article 11(2)(e) of Directive 97/78/EC must be:- for fishery products, all border inspection posts appearing on the list established by Commission Decision 97/778/EC(2) (as amended),- for other products of animal origin not referred to in the first indent, all border inspection posts referred to in the first indent with the exception of those that are approved only for the inspection of fishery products.Article 3The official veterinarian, or in the case of fishery products either the official veterinarian or the designated agent appointed by the competent authority, shall be responsible for seeing that the necessary checks are carried out at the border inspection post of exit on consignments exiting the Community under this provision. The checks are to confirm that the consignment received conforms to that despatched from the border inspection post of introduction, and that it matches the information given in the certificate accompanying the consignment according to the model shown in Annex B to Commission Decision 93/13/EEC(3).Article 4On completion of the checks the certificate referred to in Article 5(1) of Directive 97/78/EC accompanying the consignment must be annotated with the words, "formalities of exit from the EC, and checks made of transiting goods, confirmed in accordance with Article 11(2)(e) of Directive 97/78/EC", stamped with the stamp of the border inspection post, dated, and then signed by the official veterinarian or in the case of fishery products, by either the official veterinarian or the designated agent appointed by the competent authority.Article 5This Decision shall apply without prejudice to any arrangements entered into by the Community under any internationally accepted agreements with third countries.Article 6The present Decision shall apply from 1 April 2000.Article 7This Decision is addressed to Member States.Done at Brussels, 24 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 24, 30.1.1998, p. 3.(2) OJ L 315, 19.11.1997, p. 15.(3) OJ L 9, 15.1.1993, p. 33.